United States Court of Appeals
                          For the Seventh Circuit
                          Chicago, Illinois 60604


                            August 13, 2001


                                  Before


                Hon. JOEL M. FLAUM, Chief Judge

                Hon. FRANK H. EASTERBROOK, Circuit Judge

                Hon. MICHAEL S. KANNE, Circuit Judge


JERRY MONTGOMERY,                              Appeal from the United
      Petitioner-Appellant,                    States District Court
                                               for the Northern
No. 00-2869          v.                        District of Indiana,
                                               South Bend Division.
RONDLE ANDERSON, Warden, Indiana State
Prison,                                        No. 3:00-CV-131 AS
      Respondent-Appellee.                     Allen Sharp, Judge.




                                  Order

     The opinion of this court issued on August 13, 2001, is
amended as follows:

     Page 6, line 3, change “justles” to “jostles”.